Per curiam.
These disciplinary matters are before the Court on the report and recommendation issued by the special master, Richard B. Russell, Jr., on the petitions for voluntary discipline filed by Respondent Michael Rory Proctor (State Bar No. 588428). Proctor seeks to resolve the disciplinary matters charged here in two formal complaints as well as six other disciplinary matters pending before the State Bar. In his petitions, Proctor admits that he violated Rules 1.3, 1.4, 1.16 (d), 3.5 (c), 5.3, 8.1, 8.4 (a) (4) and 9.3 of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). He requests that the Court impose an indefinite suspension on his ability to practice law and condition his reinstatement on proof of restitution and other provisions. The State Bar and special master recommend accepting the petitions.
The records from the various disciplinary matters reveal that from 2008 through 2011 Proctor accepted money to represent clients and then failed to adequately communicate with or represent them. He also failed to appear at several court hearings and trials. Moreover, Proctor initially failed to respond to the State Bar’s complaints. When this Court suspended Proctor on an interim basis in 2011, however, he ceased his practice of law and referred his clients to other attorneys. He has now submitted documents establishing that during the relevant time he was suffering from various psychological, emotional, and medical issues that rendered him incapable of practicing law or responding to the disciplinary authorities. While his incapacitation continues today, the experts indicate that with proper medication and treatment Proctor can redevelop the capacity to perform his duties responsibly.
Having reviewed the record, we agree that Proctor has violated the Georgia Rules of Professional Conduct as the special master found. Nevertheless, we conclude that acceptance of Proctor’s petitions for voluntary discipline is appropriate given the evidence of his physical and psychological health issues. Accordingly, we accept the petitions for voluntary discipline and direct that Michael Rory Proctor be suspended indefinitely from the practice of law. We further determine that his reinstatement is subject to the following conditions:
(1) Proctor shall not seek reinstatement any earlier than March 14, 2014, which is three years from his initial interim suspension;
(2) He shall continue treatment with his current psychiatrist or a duly-qualified successor and take any steps necessary to allow *644access to their reports by the Office of the General Counsel, the Committee on Lawyer Assistance, or this Court;
Decided March 18, 2013.
Paula J. Frederick, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
Wilson, Morton & Downs, James E. Spence, Jr., for Proctor.
(3) In connection with any petition for reinstatement, he shall submit a current psychological evaluation from a qualified psychiatrist or psychologist expressing the doctor’s professional opinion that Proctor’s incapacity has ended and he is fit to practice law, and the State Bar may require him to submit at his own expense to an independent evaluation by a licensed psychologist or psychiatrist who would be authorized to provide a report to the Office of General Counsel, the Committee on Lawyer Assistance, or this Court;
(4) He shall provide proof that he has paid restitution in the following amounts to his former clients, as identified by their State Disciplinary Board Docket number: (a) $3,500 to S. Camp (SDBD # 5860), (b) $2,500 to K. Richardson (SDBD # 5944), (c) $3,500 to J. Holland (SDBD # 6006), (d) $2,500 to L. Bookmiller (SDBD # 6073), (e) $2,626.37 to J. Brown (no case number), and (f) $1,250 to A. Pruitt (no case number);
(5) He shall submit his petition for reinstatement to the Review Panel for issuance of a report and recommendation to this Court; and
(6) He shall not undertake the practice of law until this Court issues an opinion granting or denying his petition for reinstatement. See In the Matter of Fair, 292 Ga. 308 (736 SE2d 430) (2013). Proctor is reminded of his duties under Bar Rule 4-219 (c).

Petitions for voluntary discipline accepted. Indefinite suspension with conditions for reinstatement.


All the Justices concur.